FLETCHER, Judge
(concurring in the result):
I concur with the conclusion that an Article 32 investigation is akin to a grand jury indictment or a preliminary examination, not a brother but a cousin. Since the degree of kindredship is not an element determinative of whether there can be a waiver, I agree an Article 32 investigation can be waived. I would caution though, that I do not believe that the common ancestor, the Constitution of the United States, gives identical inherited qualities as set forth in the decisions of the Supreme Court illuminating the grand jury indictment clause of the Fifth Amendment to the Constitution to the Article 32 investigation.1

. Attention is directed to the phrase “except in cases arising in the land or naval forces, or in the Militia, when in actual service in time of War or public danger.”